Citation Nr: 1227465	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for gastroesophageal reflux disease with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In the July 2012 written brief presentation, the Veteran's representative raised the issue of a total rating for compensation based upon individual unemployability (TDIU).  The representative's reason was that the Veteran meets the schedular criteria for a total rating for compensation based upon individual unemployability under 38 C.F.R. § 4.16(a) and the fact that the evidence showed the Veteran did not have substantial gainful employment.  The Board does not find that entitlement to TDIU issue is part of the current appeal, as the Veteran has not alleged that the service-connected gastroesophageal reflux disease with hiatal hernia has impacted his ability to obtain and retain gainful employment.  

Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case before it can decide the issue on appeal.  As pointed out by the Veteran's representative in the July 2012 written brief presentation, the last examination was conducted in July 2006-six years ago.  In the substantive appeal, the Veteran reported that he experienced regurgitation and substernal arm or shoulder pain.  Since arm or shoulder pain was not noted in the July 2006 examination report, there may have been a material change in the disorder warranting a new VA examination.  VA has a duty to assist the claimant by providing a thorough and contemporaneous medical examination when the record does not adequately reveal the current state of the claimant's disability.  See 38 U.S.C. § 5103A(d)(1) (West 2002); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a more recent VA examination is warranted to determine the current level of severity of the disability.  

Additionally, the Veteran submitted a September 2008 letter from a private physician at Associates in Gastroenterology, P.C., wherein Dr. EAU wrote the Veteran was a patient in the practice.  The only records in the claims file that show this examiner's name relate to an esophagogastroduodenoscopy with biopsy that the Veteran underwent in August 2007.  Thus, VA has been put on notice there may be outstanding relevant records that should be obtained.

The Veteran submitted private medical records in February 2008 from Dr. Michael Taylor and American Family Care, whom he reported had treated him for gastroesophageal reflux disease.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, received in February 2008.  These records were dated in 2006 and 2007.  If the Veteran has continued to receive treatment from these providers, he should provide VA permission to obtain the outstanding records, or he can submit them himself.   

The Board notes that the Veteran has not indicated that he has received treatment from VA for the service-connected gastroesophageal reflux disease with hiatal hernia, nor are there any VA treatment records in the claims file or on Virtual VA.  Thus, if the Veteran is now receiving treatment at VA for the service-connected disability, he should inform VA so that it can obtain the records. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any non-VA records that are relevant to the claim and not yet associated with the claims folder.  The Board is specifically interested in any relevant records pertaining to treatment at Associates in Gastroenterology, P.C., in Huntsville, Alabama (other than the August 2007 esophagogastroduodenoscopy with biopsy), and if the Veteran has continued to receive treatment from Dr. Michael Taylor and American Family Care for the service-connected disability.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request that the Veteran inform VA if he has received treatment for the service-connected gastroesophageal reflux disease with hiatal hernia at a VA facility or facilities so that the records can be obtained.  

3.  After any outstanding records are received and associated with the claims file, the AMC should schedule the Veteran for a VA gastrointestinal examination to assess the nature and extent of his service-connected gastroesophageal reflux disease with hiatal hernia.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner should record pertinent medical complaints, symptoms, and clinical findings.  In particular, the examiner should comment upon the presence or absence, and the frequency or severity of the following symptoms due to gastroesophageal reflux disease with hiatal hernia: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

A complete rationale for any opinion offered must be included in the report.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for entitlement to an initial compensable evaluation for gastroesophageal reflux disease with hiatal hernia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

